FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                  April 3, 2014
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                  Clerk of Court
                                   TENTH CIRCUIT



ARNOLDO REYNA,

             Petitioner - Appellant,
                                                        No. 14-2002
v.
                                             (D.C. No. 2:12-CV-00959-LH-CG)
                                                          (D.N.M.)
JONI BROWN,

             Respondent - Appellee.


                      ORDER DENYING CERTIFICATE
                          OF APPEALABILITY


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.


      Proceeding pro se, Arnoldo Reyna seeks a certificate of appealability

(“COA”) from this court so he can appeal the district court’s denial of his 28

U.S.C. § 2254 habeas petition. See 28 U.S.C. § 2253(c)(1)(A) (providing that no

appeal may be taken from a final order disposing of a § 2254 petition unless the

petitioner first obtains a COA).

      In 2007, a New Mexico jury convicted Reyna of trafficking a controlled

substance and conspiring to commit trafficking of a controlled substance. State v.

Reyna, 2010 WL 4162110, at *1 (N.M. App. 2010). After his convictions were

affirmed on direct appeal, Reyna pursued state post-conviction relief. In 2010,

the New Mexico Supreme Court ordered the state trial court to conduct an
evidentiary hearing on all the claims Reyna raised in his state habeas petition. In

lieu of an evidentiary hearing, Reyna, then represented by counsel, agreed to

dismiss his state habeas petition with prejudice and waive his right to seek further

habeas relief in exchange for a reduced sentence. The state court entered an

amended judgment in conformity with the parties’ agreement. Reyna’s

subsequent attempts to have that amended judgment set aside were unsuccessful.

      On November 5, 2012, Reyna filed the instant § 2254 petition in federal

district court, raising eight grounds for relief. The petition was referred to a

magistrate judge who recommended dismissing it because Reyna validly waived

all grounds for habeas relief. The district court adopted the magistrate judge’s

recommended disposition, concluding all of Reyna’s arguments relating to the

waiver issue were themselves waived because they were raised for the first time

in the objections to the magistrate judge’s report. United States v. Garfinkle, 261
F.3d 1030, 1030-31 (10th Cir. 2001). In the alternative, the court concluded the

arguments were unavailing and Reyna knowingly and voluntarily waived his right

to pursue federal habeas relief on all the claims raised in his petition.

      To be entitled to a COA, Reyna must show, inter alia, “that jurists of

reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 474, 484-85 (2000) (holding that

when a district court dismisses a habeas petition on procedural grounds, a

petitioner is entitled to a COA only if he shows both that reasonable jurists would

                                          -2-
find it debatable whether he had stated a valid constitutional claim and debatable

whether the district court’s procedural ruling was correct). Our review of the

record demonstrates that Reyna cannot meet this standard as to the district court’s

procedural ruling. His COA application contains a lengthy challenge to the

district court’s conclusion that his waiver is valid but only a cursory discussion of

the district court’s alternative conclusion that he waived the right to challenge the

validity of the waiver. Essentially, he asserts he should be absolved of any

obligation to preserve the waiver issue because he was ignorant of the law

requiring him to do so. This argument is insufficient to meet the governing

standard.

      This court denies Reyna’s request for a COA and dismisses this appeal.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




                                         -3-